Exhibit 10.1

 

 

LOGO [g822732img002.jpg]

AGREEMENT

FOR PURCHASE AND SALE

OF ASSETS

BY AND BETWEEN

FOREST OIL CORPORATION

As Seller,

AND

CAMTERRA RESOURCES PARTNERS, LTD

As Purchaser,

Dated as of November 17, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    PAGE  

ARTICLE

    

I.        

 

PURCHASE AND SALE

     1       

Section 1.1

     Purchase and Sale      1       

Section 1.2

     Assets      1       

Section 1.3

     Excluded Assets      3     

II.

 

PURCHASE PRICE

     5       

Section 2.1

     Purchase Price      5       

Section 2.2

     Performance Deposit      5       

Section 2.3

     Allocation of the Preliminary Purchase Price      5       

Section 2.4

     Adjustment to Preliminary Purchase Price      5       

Section 2.5

     Payment and Calculation of Estimated Final Purchase Price; Payment at
Closing      7     

III.

 

ASSET INSPECTION AND TITLE EXAMINATION

     8       

Section 3.1

     Access to Records and Properties of Seller      8       

Section 3.2

     On-Site Tests and Inspections      8       

Section 3.3

     Title Matters      8       

Section 3.4

     Defect Adjustments      11       

Section 3.5

     Casualty Loss      13       

Section 3.6

    

Seller’s Obligation and Identification of Additional Defective Interests

     13       

Section 3.7

     Termination Due to Title Matters and Conditions      15       

Section 3.8

     Title Benefits      15     

IV.

 

SELLER’S REPRESENTATIONS AND WARRANTIES

     16       

Section 4.1

     Organization, Standing and Power      16       

Section 4.2

     Authority and Enforceability      16       

Section 4.3

     Claims Affecting the Assets      17       

Section 4.4

     Claims Affecting the Sale      17       

Section 4.5

     No Demands      17       

Section 4.6

     Taxes      17       

Section 4.7

     Leases      17       

Section 4.8

     Non-Foreign Representation      18       

Section 4.9

     Commitments for Expenditures      18       

Section 4.10

     Bankruptcy      18       

Section 4.11

     Contracts      18       

Section 4.12

     No Violations of Laws      18       

Section 4.13

     Royalties      18       

Section 4.14

     Production Allowables      18       

Section 4.15

     Change in Operator      18       

Section 4.16

     Payout Balances      19   

 

i



--------------------------------------------------------------------------------

                    PAGE  

ARTICLE

    

V.

 

PURCHASER’S REPRESENTATIONS AND WARRANTIES

     19       

Section 5.1

     Organization, Standing and Power      19       

Section 5.2

     Authority and Enforceability      19       

Section 5.3

     Independent Evaluation      20       

Section 5.4

     Suits Affecting the Sale      20       

Section 5.5

     Eligibility      20       

Section 5.6

     Financing      20     

VI.

 

ASSUMPTION OF OBLIGATIONS AND INDEMNIFICATION

     20       

Section 6.1

     Assumption of Certain Liabilities and Obligations by Purchaser      20     
 

Section 6.2

     Indemnification by Purchaser      21       

Section 6.3

     Indemnification by Seller      21       

Section 6.4

     Interpretation      22       

Section 6.5

     Notices      23     

VII.

 

SELLER’S OBLIGATIONS PRIOR TO CLOSING

     24       

Section 7.1

     Restrictions on Operations      24       

Section 7.2

     Operated Assets      25     

VIII.

 

ADDITIONAL AGREEMENTS OF THE PARTIES

     25       

Section 8.1

     Government Reviews and Filings      25       

Section 8.2

     Confidentiality      26       

Section 8.3

     Taxes      26       

Section 8.4

     Receipts and Credits      28       

Section 8.5

     Suspense Accounts      29       

Section 8.6

     Like-Kind Exchange      29     

IX.

 

CONDITIONS TO CLOSING

     30       

Section 9.1

     Seller’s Conditions      30       

Section 9.2

     Purchaser’s Conditions      31     

X.

 

RIGHT OF TERMINATION AND ABANDONMENT

     32       

Section 10.1

     Termination      32       

Section 10.1

     Liabilities Upon Termination      32     

XI.

 

CLOSING MATTERS

     33       

Section 11.1

     Time and Place of Closing      33       

Section 11.2

     Closing Obligations      33     

XII.      

 

POST-CLOSING OBLIGATIONS

     34       

Section 12.1

     Post-Closing Adjustments      34       

Section 12.2

     Files and Records      35       

Section 12.3

     Further Assurances      35   

 

ii



--------------------------------------------------------------------------------

     PAGE  

ARTICLE

     XIII.    ENVIRONMENTAL MATTERS      35         Section 13.1    Purchaser
Acknowledgment Concerning Possible Contamination of the Assets      35        
Section 13.2    Adverse Environmental Conditions      36         Section 13.3   
Disposal of Materials, Substances and Wastes; Compliance with Law      37     
XIV.    MISCELLANEOUS      37         Section 14.1    Conduct of Business     
37         Section 14.2    Notices      37         Section 14.3    Binding
Effect      38         Section 14.4    Counterparts      38         Section 14.5
   Expenses      38         Section 14.6    Section Headings      39        
Section 14.7    Entire Agreement      39         Section 14.8    Conditions     
39         Section 14.9    Governing Law      39         Section 14.10   
Assignment      39         Section 14.11    Public Announcements      39        
Section 14.12    Notices After Closing      40         Section 14.13    Waiver
of Compliance with Bulk Transfer Laws      40         Section 14.14    Waiver   
  40         Section 14.15    Amendment      41         Section 14.16    No
Punitive and/or Consequential Damages      41         Section 14.17   
Severability      41         Section 14.18    Certain Agreements With Debt
Providers      41   

SCHEDULES

 

         Description of Properties    A-1        Wells      A-2        
Agreements      A-3         Value Allocation      B            Suits and Claims
     C            Gas Imbalances      D            Open and Outstanding AFE’s   
  E            General Assignment and Bill of Sale Form      F-1        
Assignment Form      F-2         Environmental Conditions      G           
Excluded Assets      1.3         Royalties      4.13         Payout Balances   
  4.16   

 

iii



--------------------------------------------------------------------------------

AGREEMENT FOR PURCHASE

AND SALE OF ASSETS

This Agreement for Purchase and Sale of Assets (the “Agreement”), dated as of
November 17, 2014, is made and entered into by and among Forest Oil Corporation,
a New York corporation (“Seller”), and Camterra Resources Partners, Ltd, a Texas
limited partnership (“Purchaser”).

RECITALS

A. Seller desires to sell to Purchaser the assets, properties and rights
hereinafter described upon the terms and subject to the conditions, exceptions
and reservations hereinafter set forth;

B. Purchaser desires to purchase from Seller such assets, properties and rights
as hereinafter set forth upon the terms and subject to the conditions,
exceptions and reservations hereinafter set forth; and

C. In consideration of the premises and of the mutual promises, representations,
warranties, covenants, conditions and agreements contained herein, Seller and
Purchaser, intending to be legally bound by the terms hereof, agree as follows:

ARTICLE I

PURCHASE AND SALE

Section 1.1 Purchase and Sale.

Subject to the provisions of this Agreement, Seller agrees to sell and convey at
the Closing (as defined in Section 11.1), and Purchaser agrees to purchase and
accept at the Closing, such conveyance to be effective for all purposes as of
7:00 a.m. at the location of each of the respective Assets on October 1, 2014
(the “Effective Time”), all of the following, less and except the Excluded
Assets (as hereinafter defined), which shall be herein referred to collectively
as the “Assets”.

Section 1.2 Assets.

The Assets shall mean the following:

(a) All right, title and interest of Seller in and to all oil and gas leases,
other similar leases, mineral interests, royalties, and overriding royalties,
whether producing or non-producing, as described on Schedule A-1 attached hereto
whether such Asset is incorrectly described or inadvertently omitted (the
“Leases”), and any other oil, gas or other mineral rights and interests of any
type (including without limitation, surface interests and fee lands) in, on or
under or relating to the lands also described on Schedule

 

1



--------------------------------------------------------------------------------

A-1 (the “Land”), and including any and all right, title and interest of Seller
in and to hydrocarbons (including crude oil, natural gas, casinghead gas, drip
gasoline, natural gasoline, natural gas liquids, condensate, and other
hydrocarbons, whether gaseous or liquid) (collectively, the “Hydrocarbons”) and
other products produced in association therewith in, on or under any of the
foregoing, and all oil and gas wells, water wells, and injection and disposal
wells located on any of the foregoing, or used or useful in connection
therewith, or on lands pooled or unitized therewith, including, without
limitation, the wells described in Schedule A-2 attached hereto and wells
inadvertently omitted therefrom (the “Wells”);

(b) All right, title and interest of Seller in, to and under or derived from all
presently existing or proposed unitization, pooling and communitization
agreements, declarations and orders, and the properties covered and the units
created or to be created thereby (including, but not limited to, (i) all units
formed or to be formed under orders, regulations, rules or other official
actions of any federal, state or other governmental agency having jurisdiction,
and (ii) those described in Schedule A-3 attached hereto) to the extent that
they relate to or affect any of the properties and interests of Seller described
or referred to in subsection (a) of this Section 1.2 (“Unit Agreements”), or the
production of Hydrocarbons and other products produced in association therewith
attributable to said properties and interests;

(c) Subject to any and all applicable consents to assign and other limitations
on Seller’s rights to assign, all right, title and interest of Seller in, to and
under or derived from all presently existing and effective oil, gas liquids,
condensate, casinghead gas and gas sales, purchase, exchange, gathering,
transportation and processing contracts, including those described in Schedule
A-3 attached hereto, to the extent that they relate to any of the properties and
interests of Seller described or referred to in subsection (a) of this
Section 1.2 (“Product Sales and Transportation Agreements”), operating
agreements, joint venture agreements, farmout agreements, partnership
agreements, settlement agreements, gas balancing agreements, saltwater or water
disposal agreements, surface agreements, division and transfer orders, and all
other agreements and instruments described in Schedule A-3 attached hereto or
inadvertently omitted therefrom to the extent that they relate to any of the
properties and interests of Seller described or referred to in subsection (a) of
this Section 1.2 (“Operating Agreements”);

(d) All right, title and interest of Seller in or to all personal property,
fixtures, equipment leases, improvements, and other personal property, whether
real, personal, or mixed (including, but not limited to, well equipment,
wellheads, casing, tubing, tanks, rods, tank batteries, boilers, buildings,
pumps, motors, machinery, injection facilities, disposal facilities, field
separators and liquid extractors, compressors, pipelines, gathering systems,
docking facilities, air service facilities, helicopter facilities, power lines,
telephone and telegraph lines, roads, and field processing plants, field offices
and office furnishings related thereto, field office leases, equipment leases,
vehicles (except those listed on Schedule 1.3), trailers and all other
appurtenances thereunto belonging or attributable thereto, whether or not
inventoried), (the “Equipment”) and in and to all

 

2



--------------------------------------------------------------------------------

easements, permits, licenses, servitudes, rights-of-way, surface leases and
other surface rights, to the extent now being used or proposed to be used in
connection with the exploration, development, operation or maintenance of the
properties and interests described in subsections (a), (b) and (c) of this
Section 1.2, or now being used or proposed to be used in connection with the
producing, treating, processing, storing, gathering, transporting or marketing
of Hydrocarbons and other products produced in association therewith
attributable to such properties or interests, and all contract rights (including
rights under leases to third parties) related thereto (the “Easements”) and in
and to all natural gas, crude oil, condensate or other products produced from
the properties described or referred to in subsection (a) of this Section 1.2
placed into storage or into pipelines as of the Effective Time;

(e) All of Seller’s right, title and interest in and to any production
imbalances relating to any of the Leases or otherwise arising by virtue of the
fact that Seller may not have taken or marketed its full share or may have taken
or marketed more than its share of Hydrocarbons and other products produced in
association therewith attributable to its ownership prior to the Effective Time;

(f) Subject to the provisions of Section 1.3, all of Seller’s right, title and
interest in and to all causes of action, judgments, pending litigation, claims
and demands set forth on Schedule C; and

(g) Copies of all accounting records related to periods of time from and after
the Effective Time, books and files relating to any of the foregoing matters set
forth in this Section 1.2 including, without limitation, all production records,
operating records, lease records, well records, and division order records;
prospect files; title records (including abstracts of title, title opinions and
memoranda, and title curative documents related to the Leases and Wells),
contracts, electric logs, core data, pressure data, decline curves, graphical
production curves, and a non-exclusive license to all geophysical data owned by
Seller (collectively, the “Records”); provided, however, that the Records shall
not include payroll and personnel records nor interpreted geophysical records
(but Purchaser shall be allowed to review Seller’s geophysical interpretation
subject to any restrictions contained in licenses or other agreements related to
the geophysical data) and shall not include any Records that Seller is not
contractually permitted to assign; and provided, further, that Seller shall be
entitled to retain copies of all accounting records and other files that Seller
reasonably believes it will need access to for future audit, tax, or reporting
requirements.

Section 1.3 Excluded Assets.

Seller shall reserve and retain all of the Excluded Assets. “Excluded Assets”
shall mean:

(a) all of Seller’s corporate minute books, accounting and financial records,
and other business records that relate to Seller’s business generally (including
the ownership of the Assets);

 

3



--------------------------------------------------------------------------------

(b) all trade credits, all accounts, suspended funds not otherwise specifically
accounted for pursuant to Section 8.5, below, receivables (including without
limitation, from the results of audits, judgments, or settlements), and all
other proceeds, income or revenues attributable to the Assets with respect to
any period of time prior to the Effective Time;

(c) all rights and interests of Seller (A) under any policy or agreement of
insurance or indemnity, (B) under any bond or (C) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events, or damage to or destruction of property occurring prior to the Effective
Time;

(d) all Hydrocarbons produced and sold from the Assets with respect to all
periods prior to the Effective Time;

(e) all claims of Seller for refunds of or loss carry forwards with respect to
(A) production or any other taxes attributable to any period prior to the
Effective Time, (B) income or franchise taxes or (C) any taxes attributable to
the Excluded Assets;

(f) all personal computers and associated peripherals and all radio and
telephone equipment;

(g) all of Seller’s computer software, patents, trade secrets, copyrights,
names, trademarks, logos and other intellectual property;

(h) all documents and instruments of Seller that may be protected by an
attorney-client privilege;

(i) all data that cannot be disclosed to Purchaser as a result of
confidentiality arrangements under agreements with Third Parties;

(j) all hedging transactions and gains or losses attributable to any hedging
activities, whether occurring before or after the Effective Time;

(k) all correspondence, reports, analyses and other documents relating to the
transaction contemplated hereby prior to the Effective Time (including without
limitation, environmental reports and analyses), whether internal, with or
produced by other prospective purchasers, produced by consultants or other third
parties or otherwise, and

(l) the assets and liabilities listed on Schedule 1.3.

 

4



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE PRICE

Section 2.1 Purchase Price.

The aggregate purchase price payable by Purchaser to Seller for the Assets shall
be One Hundred Eighty-Five Million One Hundred Thousand and No/100 Dollars
($185,100,000.00) (the “Preliminary Purchase Price”), subject to adjustment as
set forth in Section 2.4 below.

Section 2.2 Performance Deposit.

Upon execution of this Agreement, Purchaser shall pay to Seller by wire transfer
a deposit in the amount of five percent (5%) of the Preliminary Purchase Price
(“Performance Deposit”), to be held by Seller in accordance with this Agreement.
In the event that the transactions contemplated by this Agreement are
consummated, the Performance Deposit shall be applied to the Preliminary
Purchase Price as set forth in Section 2.5(b) below. In the event this Agreement
is terminated, the Performance Deposit plus any interest earned thereon shall be
applied in accordance with the provisions of Article X.

Section 2.3 Allocation of the Preliminary Purchase Price.

The Preliminary Purchase Price shall be allocated among the Assets in accordance
with the allocation set forth on Schedule B. Any adjustments to the Preliminary
Purchase Price under Section 2.4 shall correspondingly (as appropriate) adjust
the allocations set forth on Schedule B.

Section 2.4 Adjustment to Preliminary Purchase Price.

The Preliminary Purchase Price shall be adjusted as follows and the resulting
amount shall be herein called the “Final Purchase Price”:

(a) The Preliminary Purchase Price shall be adjusted upward by the following (on
a cash basis and on a sales, not an entitlement, method of accounting):

(i) The amount of all capital expenditures (net to Seller’s interest) and
prepayments, cash calls, advance payments, gas transportation, take or pay
payments and similar payments incurred and paid by Seller during the period from
the Effective Time to the Closing Date (“Adjustment Period”) in respect of the
ownership and operation of the Assets;

(ii) The amount of all operating costs incurred by Seller (excluding amounts
paid in connection with the transactions contemplated by this Agreement, such as
brokers’ fees) in respect of the ownership and operation of the Assets during
the Adjustment Period, including, without limitation, overhead;

(iii) The value (determined by the price most recently paid prior to the
Effective Time for such oil less all applicable deductions) of all oil in
storage above the wellhead as of the Effective Time which is credited to the
Assets, less applicable production taxes, royalty and other burdens on the
production payable

 

5



--------------------------------------------------------------------------------

on such oil and subsequently paid by Seller or Purchaser, as applicable; the
amount of oil in storage as of the Effective Time to be based on gauge reports
for purposes of the Estimated Final Purchase Price described in Section 2.5,
below, and adjusted as necessary for the Final Settlement Statement described in
Section 12.1, below, based on actual sales thereof.

(iv) The amount of underproduced volumes of gas attributable to Seller as of the
Effective Time (but only to the extent of the difference between the volumes
shown on Schedule D and the volumes resulting from corrections to Schedule D
occurring prior to Closing Date for pre-Effective Time volumes), multiplied by a
price of $4.00/mmbtu for such production (net of royalties and taxes) in each
case to the extent provided by existing balancing and other agreements affecting
the Assets, and adjusted as necessary for the Final Settlement Statement
described in Section 12.1, below, resulting from corrections received by either
party for pre-Effective Time volumes.

(v) Interest in an amount equal to seven percent (7%) per annum, compounded
quarterly, on an amount equal to the Preliminary Purchase Price less the
Performance Deposit, computed for all periods of time from October 1, 2014 to
the Closing Date during which the conditions set forth in Sections 9.2(a) and
9.2(c) were met.

(vi) The amount of any Defect Adjustment which is a net increase in the value of
an Asset, as defined in Section 3.4(b).

(b) The Preliminary Purchase Price shall be adjusted downward by the following
(on a cash basis and on a sales, not an entitlement, method of accounting):

(i) Amounts received by Seller for the sale of oil, gas, liquids or other
associated minerals produced during the Adjustment Period (net of any production
royalties, transportation costs, production tax, severance tax, or sales tax,
paid or due from Seller thereon), and all other amounts received by Seller
relating to the ownership and operation of the Assets during the Adjustment
Period including, but not limited to, amounts attributable to prepayments, cash
calls, advance payments, gas transportation, take or pay payments and similar
payments;

(ii) Amounts received by Seller for the sale, salvage or other disposition
during the Adjustment Period of any property, equipment or rights included in
the Assets without Purchaser having received full payment therefor;

(iii) All amounts otherwise received by Seller and attributable to the ownership
of the Assets during the Adjustment Period;

 

6



--------------------------------------------------------------------------------

(iv) An amount equal to the Allocated Value of the Assets with respect to which
preferential purchase rights have been exercised in accordance with Section 3.6;

(v) The amount of any Defect Adjustment which is a net reduction in the value of
an Asset, as defined in Section 3.4(b);

(vi) An amount equal to the value of any Casualty Loss as defined in
Section 3.5; and

(vii) The amount of overproduced volumes of gas attributable to Seller as of the
Effective Time (but only to the extent of the difference between the volumes
shown on Schedule D and the volumes resulting from corrections to Schedule D
occurring prior to Closing Date for pre-Effective Time volumes), multiplied by a
price of $4.00/ mmbtu for such production (net of royalties and taxes) in each
case to the extent provided by existing balancing and other agreements affecting
the Assets, and adjusted as necessary for the Final Settlement Statement
described in Section 12.1, below, resulting from corrections received by either
party for pre-Effective Time volumes.

(viii) An amount equal to any adjustment set forth in Section 13.2(b).

(c) It is Seller’s and Purchaser’s intent that the adjustments under this
Agreement to the Preliminary Purchase Price, and any components of such
adjustments, shall not be applied or computed in a manner that results in
duplicative effect.

Section 2.5 Payment and Calculation of Estimated Final Purchase Price; Payment
at Closing.

(a) Seller shall prepare and deliver to Purchaser, at least three (3) “Business
Days” (which term shall mean any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are required or authorized by law
to be closed) prior to the Closing Date, Seller’s estimate of the Final Purchase
Price to be paid at Closing, (such estimated Final Purchase Price being herein
referred to as the “Estimated Final Purchase Price”), together with a statement
setting forth Seller’s estimate of the amount of each adjustment to the
Preliminary Purchase Price to be made pursuant to Section 2.4. The parties shall
negotiate in good faith and attempt to agree on such estimated adjustments prior
to Closing.

(b) At Closing, Purchaser shall pay to Seller the Estimated Final Purchase Price
determined as set forth in Section 2.5(a) less an amount equal to the
Performance Deposit plus any interest earned thereon.

 

7



--------------------------------------------------------------------------------

ARTICLE III

ASSET INSPECTION AND TITLE EXAMINATION

Section 3.1 Access to Records and Properties of Seller.

Between the date of this Agreement and Closing, Seller agrees, subject to
Section 8.2, to give Purchaser and its representatives full access at all
reasonable times to the Assets and to the Records for inspection and copying at
Purchaser’s expense at Seller’s office in Denver, Colorado. To the extent
records are kept or maintained by Seller in other locations, Seller agrees to
make same available at such other locations.

Section 3.2 On-Site Tests and Inspections.

Seller shall permit or, in case of any third-party operated wells, use its
commercially reasonable efforts to cause the operator thereof to permit,
Purchaser’s authorized representatives to consult with Seller’s or third-party
operator’s agents and employees during reasonable business hours and to conduct,
at Purchaser’s sole risk and expense, on-site inspections, tests and inventories
of the Assets. Purchasers environmental investigation of the Assets shall be
limited to determination of any required governmental environmental permits
(wetlands, air permits, etc.) and conducting a Phase I Environmental Site
Assessment in accordance with the American Society for Testing and Materials
(A.S.T.M.) Standard Practice Environmental Site Assessments: Phase I
Environmental Site Assessment Process (Publication Designation: E1527-05) (“Site
Assessment”), and at Seller’s discretion, shall be accompanied by Seller’s
representative. Purchaser shall furnish Seller, free of cost to Seller, a copy
of any written report prepared by or for Purchaser related to any Site
Assessment of the Assets as soon as reasonably possible after it is prepared.
All environmental reports prepared by or for Purchaser shall be maintained in
strict confidence by Purchaser and shall be used by Purchaser solely in
connection with the evaluation of the Assets or in any dispute with Seller
involving the Assets. Except as provided in the preceding sentence, if Closing
does not occur, such reports shall not be disclosed to any other party. If
Closing does not occur, the foregoing obligation of confidentiality shall
survive for five (5) years after the termination of this Agreement.

Section 3.3 Title Matters.

(a) For the sole purpose of determining the existence of Title Defects prior to
the Closing, Seller represents that it owns Defensible Title (as defined in
Section 3.3(b)) to the Leases except to the extent affected by the litigation
described on Schedule C.

(b) As used herein, the term “Defensible Title” to the Assets shall mean such
title of Seller that,:

(i) is deducible of record either from the records of the applicable county or
parish clerk and recorder or, in the case of federal leases, from the records of
the applicable office of the Bureau of Land Management, or in the case of state
leases, from the records of the applicable state land office, or from some
combination of the foregoing official records;

 

8



--------------------------------------------------------------------------------

(ii) entitles Seller to receive not less than the net revenue interest
(indicated by the letters “NRI”) of Seller set forth in Schedule B (after
accounting for increases or reductions in net revenue interests related to
payouts as noted on Schedule B) of all Hydrocarbons produced, saved and marketed
from the Leases throughout the life of such properties;

(iii) obligates Seller to bear costs and expenses relating to the maintenance,
development and operation of the Leases in an amount not greater than the
working interest (indicated by the letters “WI”) set forth in Schedule B
throughout the life of such properties except to the extent such increase in
working interest is accompanied by a proportionate increase in net revenue
interest; and

(iv) is free and clear of encumbrances, liens and defects other than the
Permitted Encumbrances.

(c) The term “Permitted Encumbrances”, as used herein, shall mean:

(1) lessors’ royalties, overriding royalties, and division orders and sales
contracts covering Hydrocarbons, reversionary interests and similar burdens if
and to the extent the net cumulative effect of such burdens does not operate to
reduce the net revenue interest at any time in any property to less than the net
revenue interest set forth in Schedule B:

(2) preferential rights to purchase and required third-party consents to
assignments and similar agreements with respect to which prior to Closing:

(i) waivers or consents are obtained from the appropriate parties,

(ii) the appropriate time period for asserting such rights has expired without
an exercise of such rights, or

(iii) arrangements can be made by Seller which are acceptable to Purchaser in
order for Purchaser to receive the same economic and operational benefits as if
all such waivers and consents had been obtained;

(3) liens for taxes or assessments not yet due or not yet delinquent or, if
delinquent, that are not material and are being contested in good faith in the
normal course of business;

 

9



--------------------------------------------------------------------------------

(4) all rights to approve, required notices to, filings with, or other actions
by governmental or tribal entities in connection with the sale or conveyance of
the Assets if the same are customarily obtained subsequent to such sale or
conveyance;

(5) rights of reassignment, to the extent any exist as of the date of this
Agreement, upon the surrender or expiration of any lease;

(6) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, pipelines, or the like; conditions,
covenants or other restrictions; and easements for pipelines, railways and other
easements and rights-of-way, on, over or in respect of any of the Assets which
individually, or in the aggregate, do not materially adversely affect the
ownership, operation, value or use of the Assets, or any of them;

(7) all other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Assets (including, without
limitation, liens of operators relating to obligations not yet due or pursuant
to which Seller is not in default) that do not reduce the net revenue interest
set forth in Schedule B, or do not prevent the receipt of proceeds of production
therefrom, or do not increase the share of costs above the working interest set
forth in Schedule B, or that are not such as materially interfere with or
detract from the operation, value or use of any of the properties included
within the Assets;

(8) liens, if any, to be released at Closing in a form acceptable to Purchaser;

(9) the terms and conditions of all Leases, agreements, orders, pooling or
unitization agreements or declarations included in the Assets or to which the
Assets are subject as long as same do not reduce the net revenue interests for
the Assets listed in Schedule B or do not increase the working interests for the
interests set forth in Schedule B; and

(10) rights reserved to or vested in any municipality or governmental, statutory
or public authority to control or regulate any of the Assets in any manner, and
all applicable laws, rules and orders of governmental authority; and

(11) Materialmen’s, mechanics’, repairmen’s, employees’, contractors’,
operators’ or other similar liens or charges arising in the ordinary course of
business incidental to construction, maintenance or operation of the Assets

(i) they have not yet become due and payable or payment is being withheld as
provided by law and Seller either indemnifies Purchaser or agrees to reduce the
Preliminary Purchase Price for the amount claimed, or

 

10



--------------------------------------------------------------------------------

(ii) if their validity is being contested in good faith by appropriate action
provided that Seller either indemnifies Purchaser or agrees to reduce the
Preliminary Purchase Price for the amount claimed.

(d) The term “Title Defect” as used herein shall mean any encumbrance,
encroachment, irregularity, defect in or objection to Seller’s title to the
Leases and Wells (excluding Permitted Encumbrances) which would result in Seller
not having Defensible Title.

Section 3.4 Defect Adjustments.

(a) “Defective Interest(s)” shall mean that portion of the Assets (as determined
in accordance with Section 3.4(c)) as to which the representation stated in
Section 3.3(a) is breached or that Purchaser is otherwise entitled under
Sections 3.5 or 3.6 to treat as a Defective Interest, and of which Seller has
been given written notice by Purchaser not later than 5:00 P.M. Denver time on
the third Business Day before Closing (not counting the day of Closing) or any
later date specified in Section 3.6 for Defective Interests described in that
Section (“Defective Interest Notice Date”). Such written notice shall include

(i) a description of the Defective Interest,

(ii) the basis for the defect that Purchaser believes causes such Asset to be a
Defective Interest,

(iii) the Allocated Value of the affected Asset calculated in accordance with
Section 3.4(c), and

(iv) the amount by which Purchaser believes the Allocated Value of the affected
Asset has been reduced by the Defective Interest;

provided however, that any Title Defect (or individual Title Benefit, as defined
in Section 3.8) for which the Defect Adjustment, as determined in
Section 3.4(c), below, is less than fifteen thousand dollars ($15,000.00) shall
not be a Defective Interest. For purposes of determining Defect Adjustments
pursuant to this Agreement, and without waiver of Purchaser’s rights under the
conveyances of the Assets to be delivered at Closing, Purchaser shall be deemed
to have waived all Title Defects of which Seller has not been given written
notice by the Defective Interest Notice Date. Prior to Closing, Seller shall
have the option, but not the obligation, to cure any Title Defect or other
breach of title warranty for which timely notice is given. If Purchaser desires
to attempt to cure any Title Defect, Seller shall cooperate with Purchaser,
prior to the Closing Date, in endeavoring to cure any such Title Defect.

 

11



--------------------------------------------------------------------------------

(b) Subject to Seller’s right to withdraw a Defective Interest from this
transaction and adjust the Preliminary Purchase Price accordingly, Defective
Interests and Title Benefits shall be conveyed to Purchaser hereunder, and the
Preliminary Purchase Price shall be reduced or increased, as the case may be, in
accordance with Section 2.4 by an amount determined in accordance with
Section 3.4(c) for such Defective Interests and Title Benefits (which net
reduction or increase, as applicable, shall be called a “Defect Adjustment”)
unless, prior to the Closing, the basis for treating such Assets as Defective
Interests has been removed in a manner satisfactory to Purchaser. The foregoing
notwithstanding, there shall be no adjustment to the Preliminary Purchase Price
unless the total value of all Defective Interests, net of the total value of all
and Title Benefits, plus all Conditions (as described in Section 13.2 below)
exceeds one and one-half percent (1.5%) of the Preliminary Purchase Price and
then only to the extent that such total value of all Defective Interests, net of
the total value of all and Title Benefits, plus all Conditions exceeds one and
one-half percent (1.5%) of the Preliminary Purchase Price. If Seller and
Purchaser cannot agree to the amount of a Defect Adjustment for a specified
Title Defect or Title Benefit, all information relating to the Defective
Interest or Title Benefit shall be submitted to Robert M. Honea, 5000 Rogers
Street, Ft. Smith, AR 72902, who shall, in good faith, determine the Defect
Adjustment.

(c) The value of each of the Leases and Wells for purposes of determining
Preliminary Purchase Price adjustments under this Section 3.4 (the “Allocated
Value”) shall be determined in accordance with Schedule B which Schedule shall
be mutually agreed upon by the parties. The amount of the Defect Adjustment for
a Defective Interest or Title Benefit shall be the Allocated Value thereof if
the Defective Interest or Title Benefit constitutes the entire property given an
Allocated Value. If the amount of a Defect Adjustment cannot be determined
directly because the Defective Interests or Title Benefit constitute a property
or interest included within, but not totally comprising, the Assets to which an
Allocated Value is given, Purchaser and Seller shall proportionately reduce the
Allocated Value to reflect the present or potential impact of the Title Defect
or Title Benefit. The amount of any Defect Adjustment shall reflect the
anticipated reduction or increase of the Allocated Value for the affected
property caused by the breach of title warranty or Title Benefit, taking into
account the method for arriving at such Allocated Value, the legal and practical
effect of the Title Defect or Title Benefit or other breach, the probability of
adverse impact of the Title Defect or breach of title warranty on the use and
enjoyment of the property interest affected, and the potential economic effect
of the Title Defect or breach of title warranty or Title Benefit over the life
of the property involved.

(d) Notwithstanding any claimed Title Defect, Purchaser shall have the right at
any time up to the Closing Date to waive any such claim, and purchase the
affected property without reduction of the Preliminary Purchase Price.

(e) If Seller withdraws a Defective Interest from this transaction as provided
above, Seller may attempt to cure the defect prior within 180 days following the
Closing Date (the “Cure Period”). If Seller elects to attempt to cure the
defect, the amount of the

 

12



--------------------------------------------------------------------------------

corresponding Defect Adjustment shall be deducted from the Preliminary Purchase
Price and paid into an escrow account with an escrow agent mutually agreeable to
the parties. If Seller and Purchaser mutually agree that the defect has been
cured, then within two (2) Business Days after such determination, the amount
withheld in the escrow account with respect thereto shall be released to Seller.
If Purchaser and Seller mutually agree that a defect cannot be cured, then
within two (2) Business Days after such determination, the amount withheld in
the escrow account with respect thereto shall be released to Purchaser. If at
the end of the Cure Period, Seller has been unable to cure defects (and there is
no dispute as to whether or not said defects have been cured) the amount
withheld in the escrow account with respect thereto shall be released to
Purchaser. If at the end of the Cure Period, Purchaser and Seller are unable to
agree whether there has been a satisfactory resolution of the defect, then such
disagreement shall be resolved as provided in Section 3.4(b).

Section 3.5 Casualty Loss.

If, prior to the Closing, any portion of the Wells or related equipment is
destroyed or impaired by fire or other casualty, Purchaser may elect:

(a) to treat the Assets so affected by such destruction as Defective Interests
in accordance with Section 3.4, or

(b) to purchase such Assets notwithstanding any such destruction (without
adjustment to the Preliminary Purchase Price therefor), in which case, Seller
shall, at the Closing, pay to Purchaser all sums paid to Seller by third-parties
(including insurance proceeds relating thereto) and assign to Purchaser all sums
to which Seller is entitled, as the case may be, by reason of the destruction of
such Wells and the underlying Assets to be assigned to Purchaser and shall
assign, transfer and set over unto Purchaser all of the right, title and
interest of Seller in and to any unpaid awards or other payments from
third-parties arising out of the destruction of such Wells and the Assets to be
assigned to Purchaser.

Prior to the Closing, Seller shall not voluntarily compromise, settle or adjust
any amounts payable by reason of any destruction of such Wells and the
underlying Assets without first obtaining the written consent of Purchaser.

Section 3.6 Seller’s Obligation and Identification of Additional Defective
Interests.

(a) All consents to assign relating to the Assets (“Consents”) and preferential
rights to purchase (“Preferential Rights) are listed on Schedule A-3.

(b) If any preferential purchase right is exercised prior to the Closing,
Purchaser may elect to treat that portion of the Assets affected by such
preferential right as a Defective Interest. If Seller receives notice of such
exercise prior to Closing, Seller shall give Purchaser notice thereof in
accordance with Section 3.4(a) prior to the Closing, in which event the property
affected by such preferential purchase right shall be treated as a Defective
Interest. All Assets that are subject to preferential rights to purchase that

 

13



--------------------------------------------------------------------------------

have not been exercised prior to Closing shall be conveyed to Purchaser at
Closing. If Seller or Purchaser receive notice of such exercise after the
Closing, the party receiving such notice shall promptly give notice to the other
party, such affected portion of the Assets shall not be treated as a Defective
Interest, no adjustment to the Preliminary Purchase Price shall be made, and
Purchaser shall convey the affected property interest to the holder of the
preferential purchase right upon receipt of the Allocated Value attributable
thereto from such party.

(c)

(i) If (A) Seller fails to obtain a Consent prior to Closing and the failure to
obtain such Consent would cause (1) the assignment to Purchaser of any portion
of the Assets to be void, or (2) the termination of a Lease under the express
terms thereof, or (B) a Consent requested by Seller is denied in writing, then,
in each case, that portion of the Assets affected by such Consent shall be
excluded from the Assets to be conveyed to Purchaser at Closing and the Purchase
Price shall be reduced by the Allocated Value of such portion of the Assets. In
the event that a Consent that was not obtained prior to Closing is obtained
following Closing or the requirement to obtain such Consent is waived by
Purchaser then, within 10 days after such Consent is obtained or the requirement
to obtain such Consent is waived by Purchaser, (x) Seller shall assign such
excluded portion of the Assets to Purchaser pursuant to an assignment in
substantially the form of the Conveyance (and if the requirement to obtain a
Consent is waived by Purchaser, Purchaser shall have no claim against, and
Seller shall have no Liability for, the failure to obtain such Consent), and
(y) Purchaser shall pay to Seller by wire transfer of immediately available
funds an amount equal to the amount by the Allocated Value of such portion of
the Assets so assigned.

(ii) If (A) Seller fails to obtain a Consent prior to Closing and the failure to
obtain such Consent would not cause (1) the assignment to Purchaser of any
portion of the Assets to be void, or (2) the termination of a Lease under the
express terms hereof, and (B) such Consent requested by Seller is not denied in
writing, then that portion of the Assets subject to such Consent shall be
assigned by Seller to Purchaser at Closing pursuant to the General Assignment
and Bill of Sale and Purchaser shall have no claim against, and Seller shall
have no liability for, the failure to obtain such Consent.

(d) If, prior to the Closing Date, Purchaser or Seller become aware of any suit,
action or other proceeding before any court or government agency other than
those listed in Schedule C that would result in loss or impairment of Seller’s
title to any portion of the Assets, or a portion of the value thereof, Purchaser
may elect to treat that portion of the Assets affected thereby as a Defective
Interest by giving Seller notice thereof in accordance with Section 3.4(a) no
later than the Closing Date, in which event the procedures specified in
Section 3.4 shall apply to the property affected by such proceeding.

 

14



--------------------------------------------------------------------------------

(e) If with respect to any required third-party consents to assignment and
similar agreements, one or more of the conditions set forth in Section 3.3(c)(2)
has not been met prior to the Closing, Purchaser may elect to treat that portion
of the Assets affected thereby as a Defective Interest by giving Seller notice
thereof in accordance with Section 3.4(a) no later than the Closing Date, in
which event the procedures specified in Section 3.4 shall apply to the property
affected by such third-party right.

Section 3.7 Termination Due to Title Matters and Conditions.

If, prior to Closing, the aggregate amount of the value of (a) all Defect
Adjustments asserted in good faith under this Article III and (b) all
adjustments for Conditions pursuant to Section 13.2(b)(i) and 13.2(b)(ii),
equals or exceeds twenty percent (20%) of the Preliminary

Purchase Price, then either party, at its option exercised by the giving of
written notice to the other party not later than the Closing, may elect to
terminate this Agreement, in which event Seller and Purchaser shall be under no
obligation to each other with regard to the purchase and sale of any of the
Assets, such termination to be without liability to either party. The
Performance Deposit to be returned to Purchaser with interest within five
(5) days of termination. Failure of either party to give timely notice to the
other party of an election to terminate this Agreement pursuant to this
Section 3.7 shall be deemed an election not to terminate this Agreement.

Section 3.8 Title Benefits.

(a) If a Party discovers any Title Benefit affecting the Assets, it shall
promptly notify the other Party in writing thereof on or before the expiration
of the Defective Interest Notice Date. The notice shall include: (1) description
of the Title Benefits and Assets affected; (2) amount by which Party reasonably
believes Allocated Value of Properties is increased; and (3) computations upon
which Party’s beliefs are based. Subject to Section 3.4(a), Sellers shall be
entitled to an upward adjustment to the Preliminary Purchase Price pursuant to
Section 2.4(a)(vi) with respect to all Title Benefits, in an amount determined
in accordance with Section 3.4(c). For purposes of this Agreement, the term
“Title Benefit” shall mean Seller’s Net Revenue Interest in any Asset is greater
than that set forth in Schedule B or Seller’s Working Interest in any Asset less
than that set forth in Schedule B (without a corresponding decrease in the Net
Revenue Interest). Any matters that may otherwise constitute Title Benefits, but
of which Purchaser has not been specifically notified by Seller in accordance
with the foregoing, shall be deemed to have been waived by Seller for all
purposes.

(b) Subject to Section 3.4(a), the aggregate amount of undisputed Title Benefits
shall be netted against the aggregate amount of undisputed Defect Adjustments
prior to any adjustment of the Preliminary Purchase Price at Closing pursuant to
Section 2.4.

(c) If with respect to a Title Benefit the Parties have not agreed on the amount
of the upward Preliminary Purchase Price adjustment or have not otherwise agreed
on such amount prior to the Closing Date, Seller or Purchaser shall have the
right to elect to have such Preliminary Purchase Price adjustment determined
pursuant to Section 3.4(b).

 

15



--------------------------------------------------------------------------------

If the amount of such adjustment is not determined pursuant to this Agreement by
the Closing, the undisputed portion of the Preliminary Purchase Price with
respect to the Asset affected by such Title Benefit shall be paid by Purchaser
at the Closing and, subject to Section 3.4(b), upon determination of the amount
of such adjustment, any unpaid portion thereof shall be paid by Purchaser to
Sellers or shall be netted against the aggregate amount of any disputed Title
Defect Adjustments that also are determined after Closing.

ARTICLE IV

SELLER’S REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Purchaser as follows:

Section 4.1 Organization, Standing and Power.

Forest Oil Corporation is a corporation duly organized, validly existing and in
good standing under the laws of the state of New York and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted. Seller is duly qualified to carry
on its business in each state identified in Schedule A where failure to so
qualify would have a materially adverse effect upon its business or properties
in such state.

Section 4.2 Authority and Enforceability.

The execution and delivery by Seller of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly and validly authorized by
all necessary corporate action, on the part of Seller. This Agreement is the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability and to
general equity principles. Neither the execution and delivery by Seller of this
Agreement nor the consummation of the transactions contemplated hereby, nor
compliance by Seller with any of the provisions hereof, will

(a) conflict with or result in a breach of any provision of Seller’s certificate
of incorporation or bylaws,

(b) except with respect to third-party consents or waivers required in
connection with agreements and properties to be assigned pursuant to this
Agreement (it being understood that Seller will make reasonable efforts to
obtain such required consents or waivers) result in a material default (with due
notice or lapse of time or both) or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, license or agreement to which Seller is a
party or by which Seller or any of Seller’s properties or assets may be bound
or,

 

16



--------------------------------------------------------------------------------

(c) violate any order, writ, injunction, judgment, decree, statute, rule or
regulation applicable to any Seller, or any Seller’s properties or assets,
assuming receipt of all routine governmental consents normally acquired after
the consummation of transactions such as transactions of the nature contemplated
by this Agreement, except, in any of (a)-(c), where any such foregoing effect
would not be likely to affect Purchaser’s ability to own, possess, control or
enjoy the Assets.

Section 4.3 Claims Affecting the Assets.

Except as disclosed on Schedule C, to Seller’s knowledge there is no suit,
action, claim, investigation or inquiry by any person or entity or by any
administrative agency or governmental body and no legal, administrative or
arbitration proceeding pending, or to Seller’s knowledge, threatened against or
affecting the Assets. Schedule C lists all actions, suits, claims, proceedings,
agency enforcement actions or investigations pending affecting the Assets or the
ownership or operation thereof to the knowledge of Seller.

Section 4.4 Claims Affecting the Sale.

Except as disclosed on Schedule C, to Seller’s knowledge there is no suit,
action, claim, investigation or inquiry by any person or entity or by any
administrative agency or governmental body and no legal, administrative or
arbitration proceeding pending, or to Seller’s knowledge, threatened against
Seller or any Affiliate of Seller which has affected or could affect Seller’s
ability to consummate the transactions contemplated by this Agreement. In this
Agreement, “Affiliate” means any person or entity which controls, is controlled
by or is under common control with, the subject person or entity.

Section 4.5 No Demands.

Except as disclosed on Schedule C, Seller has received no notice of any claimed
defaults, offsets or cancellations from any lessors with respect to the Leases,
and Seller has no knowledge of the existence of any default existing with
respect to any of the Leases or any express or implied term of any Lease.

Section 4.6 Taxes.

To Seller’s knowledge all ad valorem, real property, personal property,
production, severance, excise and other taxes applicable to the ownership and
operation of the Assets prior to the Effective Time have been or will be duly
and timely paid except as may be contested by Seller in good faith.

Section 4.7 Leases.

To the knowledge of Seller:

(a) The Leases have been maintained according to their terms, in compliance with
the agreements to which the Leases are subject; and

(b) The Leases are presently in full force and effect.

 

17



--------------------------------------------------------------------------------

Section 4.8 Non-Foreign Representation.

Seller is not a non-resident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in Internal Revenue
Code and Income Tax Regulations).

Section 4.9 Commitments for Expenditures.

Schedule E lists the open and outstanding authority for expenditures (“AFE’s”).
Except as set forth on Schedule E there are no open AFE’s or outstanding AFE’s
which Seller has received from a third party operator, but has not responded to.

Section 4.10 Bankruptcy.

There are no bankruptcy, reorganization or receivership proceedings pending,
being contemplated by or, threatened in writing against Seller.

Section 4.11 Contracts.

Except as set forth in Schedule A-3, there are no other contracts (not including
oil and gas leases) which in the aggregate will result in payments in the
aggregate of $100,000.00 during the current or any subsequent calendar year
(based solely on the terms thereof and current volumes, without regard to any
expected increase in volumes or revenues) that are not capable of being
terminated on notice of sixty (60) days or less without penalty.

Section 4.12 No Violations of Laws.

To Seller’s knowledge, Seller is not in material violation of any applicable
statute, law, rule, regulation, ordinance, order, code, ruling, writ,
injunction, decree or other official act of or by any governmental authority
(collectively, “Law”) with respect to its ownership and operation of the Assets.

Section 4.13 Royalties.

To Seller’s knowledge, except for such items that are being held in suspense as
permitted pursuant to applicable Law or for other reasons as shown on Schedule
4.13, Seller has paid all lease burdens due by Seller with respect the Assets
or, if Seller has not paid any such lease burdens, is contesting such unpaid
lease burdens in good faith. A listing of such contested unpaid lease burdens is
attached hereto as Schedule 4.13.

Section 4.14 Production Allowables.

Seller has not received written notice that there have been any changes proposed
in the production allowables for any Wells.

Section 4.15 Change in Operator.

To Seller’s knowledge, Seller has not received any proposed change in operator
with respect to any of the Assets.

 

18



--------------------------------------------------------------------------------

Section 4.16 Payout Balances.

Schedule 4.16 contains a list of the status of any “payout” balances for the
Wells that are subject to a material reversion or other adjustment at some level
of cost recovery or payout (or passage of time or other event other than
termination of a Lease by its terms).

ARTICLE V

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Section 5.1 Organization, Standing and Power.

Purchaser is a Texas limited partnership duly organized, validly existing and in
good standing under the laws of the state of its formation and has all requisite
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted. Purchaser is duly qualified to carry on its
business in each state identified in Schedule A where the failure to so qualify
would have a materially adverse effect on Purchaser’s business or properties in
such state.

Section 5.2 Authority and Enforceability.

The execution and delivery by Purchaser of this Agreement, and the consummation
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary corporate action on the part of Purchaser. This Agreement is
the valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
and to general equity principles. Neither the execution and delivery by
Purchaser of this Agreement nor the consummation of the transactions
contemplated hereby, nor compliance by Purchaser with any of the provisions
hereof, will

(a) conflict with or result in a breach of any provision of its certificate of
incorporation or bylaws,

(b) result in a material default (with due notice or lapse of time or both) or
give rise to any right of termination, cancellation or acceleration under any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
license or agreement to which Purchaser is a party or by which it or any of its
properties or assets may be bound or

(c) violate any order, writ, injunction, judgment, decree, statute, rule or
regulation applicable to Purchaser, or any of its properties or assets, assuming
receipt of all routine governmental consents normally acquired after the
consummation of transactions such as transactions of the nature contemplated by
this Agreement.

 

19



--------------------------------------------------------------------------------

Section 5.3 Independent Evaluation.

Purchaser is knowledgeable and experienced in the evaluation, acquisition and
operation of oil and gas properties. Except as set forth in this Agreement,
Purchaser acknowledges that Seller has made no representations or warranties as
to the accuracy or completeness of such information, and, in entering into and
performing this Agreement, Purchaser has relied and will rely solely upon its
independent investigation of, and upon its own knowledge and experience and that
of its advisors’ with respect to, the Assets and their value.

Section 5.4 Suits Affecting the Sale.

There is no suit, action, claim, investigation or inquiry by any person or
entity or by any administrative agency or governmental body and no legal,
administrative or arbitration proceeding pending or, to Purchaser’s knowledge,
threatened against Purchaser or any Affiliate of Purchaser which has affected or
could materially affect Purchaser’s ability to consummate the transactions
contemplated by this Agreement.

Section 5.5 Eligibility.

The Purchaser is eligible under all applicable laws and regulations to own the
Assets, including, without limitation, the Leases.

Section 5.6 Financing.

Purchaser has the financial ability to purchase the Assets, and Closing of the
transaction is not contingent upon obtaining financing.

ARTICLE VI

ASSUMPTION OF OBLIGATIONS AND INDEMNIFICATION

Section 6.1 Assumption of Certain Liabilities and Obligations by Purchaser.

If the Closing occurs, (a) Purchaser assumes all obligations that are
attributable to the Assets on or after the Effective Time including, but not
limited to, any obligation for make-up gas according to the terms and conditions
of the applicable Product Sales and Transportation Agreements and Operating
Agreements; all obligations to properly plug and abandon all wells, pipelines
and other facilities now or thereafter located on the Leases (regardless of
whether any such obligation to plug and abandon is attributable to periods of
time prior to or after the Effective Time) and to restore the surface of the
Leases and the Lands in accordance with applicable lease or other agreements and
governmental (including environmental) laws, orders and regulations; and
(b) Purchaser agrees to execute and deliver any specific assumption agreements,
bonds, applications, or financial assurances, if any, required to effectuate the
assumption of such obligations. Provided however, that Purchaser does not assume
any obligations or liabilities of Seller attributable to the Assets to the
extent such obligations or liabilities consist of the following:

(i) attributable to or arise out of the ownership, use or operation of the
Excluded Assets; or

 

20



--------------------------------------------------------------------------------

(ii) attributable to any Income Tax Liability or Franchise Tax Liability.

Section 6.2 Indemnification by Purchaser.

If the Closing occurs Purchaser agrees to release, indemnify, defend and hold
harmless Seller, its directors, officers, employees, agents, representatives,
successors, and assigns, from and against any and all suits, judgments, damages,
claims, liabilities, losses, costs and expenses (including court costs and
reasonable attorney’s fees):

(a) that are attributable to the use, ownership and operation of the Assets
arising and attributable to periods of time after the Effective Time (but
including, the obligation to properly plug and abandon all wells now or
hereafter located on the Leases regardless of when such obligation arose) and
following the expiration of the period of Seller’s indemnification set forth
below, FOR ALL PERIODS OF TIME BEFORE AND AFTER THE EFFECTIVE TIME, REGARDLESS
OF WHETHER SELLER, ITS AGENTS AND REPRESENTATIVES WERE WHOLLY OR PARTIALLY
NEGLIGENT OR OTHERWISE AT FAULT;

(b) that arise out of any breach by Purchaser of any representation, warranty,
covenant or agreement hereunder.

(c) any assumed obligations, but subject to any indemnity obligations of Seller
hereunder.

Section 6.3 Indemnification by Seller.

If the Closing occurs, Seller agrees, for a period of twelve (12) months after
the Closing Date, to release, indemnify, defend and hold harmless Purchaser from
and against any and all suits, judgments, damages, claims, liabilities, losses,
costs and expenses (including, without limitation, court costs and reasonable
attorneys’ fees):

(a) that are attributable to use, ownership or operation of the Assets
attributable to periods of time prior to the Effective Time (other than relating
to the obligation to properly plug and abandon wells located on the Leases)
REGARDLESS OF WHETHER PURCHASER WAS WHOLLY OR PARTIALLY NEGLIGENT OR OTHERWISE
AT FAULT, OR

(b) that arise out of any breach by Seller of any representation, warranty,
covenant or agreement hereunder, including the special warranty of title
contained in the conveyances to be delivered at closing;

(c) any offsite disposal, prior to the Closing, of hazardous substances,
hazardous materials or hazardous waste to any location not on the Assets or
lands pooled or unitized therewith, attributable to the period of Seller’s
ownership of the Assets and arising from the operation or use of the Assets;

 

21



--------------------------------------------------------------------------------

(d) (i) the proper payment or accounting for Burdens attributable to Seller’s
ownership of the Assets prior to the Effective Time, and (ii) disputes related
to the proper billing or payment of joint interest billing accounts attributable
to Seller’s ownership of the Assets prior to Closing and related to ownership or
operation of the assets prior to the Closing; or

(e) any retained obligations of Seller as noted herein; provided, however, that
such indemnity, defense and hold harmless obligations of Seller set forth in
this Section 6.3 shall not apply to (i) any amount that was taken into account
as an adjustment to the Preliminary Purchase Price pursuant to the provisions
hereof, (ii) any liability of Purchaser to Seller under the provisions of this
Agreement, and (iii) any amount in excess of fifteen percent (15%) of the
Preliminary Purchase Price.

Section 6.4 Interpretation.

The provisions of each of the foregoing Sections 6.2 and 6.3 shall be
interpreted as follows:

(a) The indemnity provided for by each of such Sections shall extend to any
loss, cost, expense, liability or damage (“Loss”) incurred or suffered by the
indemnified party, including reasonable fees and expenses of attorneys,
technical experts and expert witnesses reasonably incident to matters
indemnified against. The indemnity provided for in Section 6.3 with respect to a
breach or failure of a special warranty of title for an individual Asset
contained in the conveyance to be delivered at Closing shall be limited in
amount to the Allocated Value for each such Asset, reduced by the value of
production from such Asset actually received by Purchaser (to the extent such
production received is not subject to any repayment or offset), net of expenses
incurred for such Asset by the Purchaser, for which a special warranty of title
was breached or failed, but only in proportion to and to the extent of such
breach or failure. After the Defective Interest Notice Date (prior to which the
adjustment provisions of Section 3.4 also shall be in effect) and subject to the
provisions of Section 3.6, the indemnity provided for herein shall be the sole
and exclusive remedy, as between the parties hereto, for a breach or failure of
a warranty or representation of title. The adjustment provisions for breaches of
title representations and warranties as set forth in Section 3.4 are applicable
only as to breaches of title representations and warranties for which notice has
been given on or prior to the Defective Interest Notice Date subject to the
provisions of Section 3.6. Subject to Section 3.6, after the Defective Interest
Notice Date, the exclusive applicable representations and warranties of title
shall be the special warranty of title by, through and under Seller, contained
in the conveyances delivered pursuant hereto, and not otherwise.

(b) The amount of each payment claimed by an indemnified party to be owing
pursuant to Section 6.2 or Section 6.3, together with a list identifying to the
extent reasonably possible each separate item of Loss for which payment is so
claimed, shall be

 

22



--------------------------------------------------------------------------------

set forth by such party in a statement delivered to the indemnifying party or
parties, as the case may be, setting forth the basis of such claim and shall be
paid by such indemnifying party or parties, as the case may be, as and to the
extent required herein with thirty (30) days after receipt of such statement.

(c) Except as set forth in Section 8.2, Section 8.3, and Article X of this
Agreement, and as may be permitted under the conveyances delivered hereunder,
the remedies set forth in this Article VI shall be the sole and exclusive
remedies of Seller and Purchaser for any breach of a representation, warranty or
covenant, or otherwise.

Section 6.5 Notices.

(a) Within sixty (60) days after notification to an indemnified party with
respect to any claim or legal action or other matter that may or could result in
a Loss for which indemnification may be sought under Article VI, but in any
event in time sufficient for the indemnifying party to contest any action, claim
or proceeding that has become the subject of proceedings before any court or
tribunal, such indemnified party shall give written notice of such claim, legal
action or other matter to the indemnifying party and, at the request of such
indemnifying party, shall furnish the indemnifying party or its counsel with
copies of all pleadings and other information with respect to such claim, legal
action or other matter and shall, at the election of the indemnifying party made
within sixty (60) days after receipt of such notice, permit the indemnifying
party to assume control of such claim, legal action or other matter (to the
extent only that such claim, legal action or other matter relates to a Loss for
which the indemnifying party is liable), including the determination of all
appropriate actions, the negotiation of settlements on behalf of the indemnified
party, and the conduct, of litigation, through attorneys of the indemnifying
party’s choice. In the event of such an election by the indemnifying party,

(i) any expense incurred by the indemnified party thereafter for investigation
or defense of the matter shall be borne by the indemnifying party, and

(ii) the indemnified party shall give all reasonable information and assistance,
other than pecuniary, that the indemnifying party shall deem reasonably
necessary to the proper defense of such claim, legal action, or other matter.

In the absence of such an election, the indemnified party will use its
commercially reasonable efforts to defend any claim, legal action or other
matter to which such other party’s indemnifications under this Article VI
applies.

(b) Failure to provide timely notice pursuant to subsection (a) of this
Section 6.5 shall not deprive the party seeking indemnification of its right to
indemnifications pursuant to this Article VI, although such party shall be
liable for any damages occasioned by its delay in affording the party entitled
to notice with such notice and shall not be entitled to indemnifications for any
costs incurred during the period of such delay that could reasonably have been
avoided by the indemnifying party if timely notice had been given.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

SELLER’S OBLIGATIONS PRIOR TO CLOSING

Section 7.1 Restrictions on Operations.

(a) From the date hereof until the Closing Date, Seller shall (or, with respect
to non-operated Wells, shall use its commercially reasonable efforts to cause
the operator of all Wells in which it owns working interests to):

(i) not abandon any Well on any Lease capable of commercial production, or
release or abandon all or any part of the Assets capable of commercial
production, or release or abandon all or any portion of the Leases without
Purchaser’s written consent;

(ii) not cause the Assets to be developed, maintained or operated in a manner
materially inconsistent with prior operation;

(iii) not commence or agree to participate in any operation on the Assets
anticipated to cost in excess of one hundred thousand and NO/100 Dollars
($100,000.00) per operation net to Seller’s interest without Purchaser’s written
consent (except emergency operations, operations required under presently
existing contractual obligations, and operations undertaken to avoid any penalty
provision of any applicable agreement or order);

(iv) not create any lien, security interest or other encumbrance with respect to
the Assets (except for Permitted Encumbrances), or, without Purchaser’s written
consent, enter into any agreement for the sale, disposition or encumbrance of
any of the Assets, or dedicate, sell, encumber or dispose of any oil and gas
production, except in the ordinary course of business on a contract which is
terminable on not more than thirty (30) days’ notice except production sold
under a contract listed on Schedule A-3;

(v) not agree to any alterations in the contracts included in or relating to a
material portion of the Assets or enter into any material new contracts relating
to the Assets (other than contracts terminable on not more than thirty
(30) days’ notice) without Purchaser’s written consent;

(vi) maintain in force all insurance policies covering the Assets;

(vii) maintain the Leases in full force and effect and comply with all express
or implied covenants contained therein (provided that this covenant shall not be
deemed to expand Seller’s title warranties beyond those expressly contained in
this Agreement);

 

24



--------------------------------------------------------------------------------

(viii) furnish Purchaser with copies of all AFE’s in excess of one hundred
thousand dollars ($100,000.00) received or issued by Seller prior to the
Closing.

(b) From and after the date of this Agreement, until Closing, Seller shall:

(i) provide Purchaser with access (or, where Seller is not an operator, use its
commercially reasonable efforts to arrange for access) to the Assets for
inspection thereof at the sole cost, risk and expense of Purchaser;

(ii) use reasonable efforts to obtain any and all necessary consents, waivers
(including waiver of preferential purchase rights), permissions and approvals of
third parties or governmental authorities in connection with the sale and
transfer of the Assets other than approvals of state or federal lease
assignments to Purchaser;

(iii) cause to be filed all reports required to be filed by Seller with
governmental authorities relating to the Assets;

(iv) provide prompt notice to Purchaser of any notice received by Seller of a
default, claim, obligation or suit which affects any of the Assets; and

(v) notify Purchaser of any event, condition, or occurrence which results in any
of the representations and warranties made herein to be untrue.

Section 7.2 Operated Assets

Seller makes no representations or warranties to Purchaser as to transferability
or assignability of operatorship of any Assets operated by Seller. Rights and
obligations associated with operatorship of such Assets are governed by
operating and similar agreements covering the Assets and will be decided in
accordance with the terms of such agreements. However, Seller will assist
Purchaser in its efforts to succeed Seller as operator of any Wells included in
the Assets. For all assets operated by Seller, Seller shall execute and deliver
to Purchaser and Purchaser shall promptly file the appropriate forms with the
applicable regulatory agency transferring operatorship of such Assets to
Purchaser, to the extent permitted or approved pursuant to the applicable
operating agreement.

ARTICLE VIII

ADDITIONAL AGREEMENTS OF THE PARTIES

Section 8.1 Government Reviews and Filings.

Both prior to and after the Closing, as appropriate, each of Seller and the
Purchaser shall in a timely manner:

(a) make required filings with, prepare applications to and conduct negotiations
with each governmental agency as to which such filings, applications or
negotiations are necessary or appropriate for the consummation of the
transactions contemplated hereby, and

 

25



--------------------------------------------------------------------------------

(b) provide such information as each may reasonably request to make such
filings, prepare such applications and conduct such negotiations. Seller shall
cooperate with and assist Purchaser in pursuing such filings, applications and
negotiations, and Purchaser shall cooperate with and assist Seller with respect
to such filings, applications and negotiations. Each party shall be responsible
for and shall make any governmental filings occasioned by the ownership or
structure of such party. If either Seller or Purchaser determines that the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 is applicable to this
transaction, then both parties shall promptly file with the Federal Trade
Commission and the Department of Justice the required notifications, reports and
supplemental information to comply in all respects of the requirements of the
Act. Purchaser shall promptly pay to the appropriate government agency all
filing fees required of “acquiring persons” as determined by the Act.
Notwithstanding anything to the contrary herein contained, Closing shall not
occur unless in the opinion of Seller’s counsel, it can occur without violation
of the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the rules and
regulations of the Federal Trade Commission and the Department of Justice
thereunder.

Section 8.2 Confidentiality.

Until completion of the Closing (and without limitation in the event Closing
should not occur for any reason), except as required by law, Purchaser and its
officers, agents and representatives shall continue to be bound by the
Confidentiality Agreement between the parties dated October 1, 2014.

Section 8.3 Taxes.

(a) Each party shall provide the other party with reasonable information which
may be required by the other party for the purpose of preparing tax returns and
responding to any audit by any taxing jurisdiction. Each party shall cooperate
with all reasonable requests of the other party made in connection with
contesting the imposition of taxes. Notwithstanding anything to the contrary in
this Agreement neither party shall be required at any time to disclose to the
other party any tax returns or other confidential tax information.

(b) Seller and Purchaser shall report the information required by Section 1060
of the Internal Revenue Code of 1986, as amended (or any corresponding state or
local income tax statute), in a manner consistent with

(i) the allocations set forth on Schedule B, as adjusted pursuant to this
Agreement and

(ii) the requirements of such Section 1060.

 

26



--------------------------------------------------------------------------------

(c) All ad valorem taxes, real property taxes, personal property taxes and
similar obligations (“Property Taxes”) attributable to the Assets with respect
to the tax period in which the Effective Time occurs shall be apportioned
between Seller and Purchaser as of the Effective Time, based on the number of
days in the calendar year the Assets were owned by each party. With respect to
the Assets operated by Seller, only, the owner of record on the assessment date
shall file or cause to be filed all required reports and returns incident to the
Property Taxes and shall pay or cause to be paid to the taxing authorities all
Property Taxes relating to the tax period in which the Effective Time occurs. If
Seller is the owner of record on the assessment date, then Purchaser shall pay
to Seller Purchaser’s pro rata portion of Property Taxes within 30 days after
receipt of Seller’s invoice therefor, except to the extent taken into account as
an adjustment to the Preliminary Purchase Price pursuant to Section 2.4. If
Purchaser is the owner of record as of the assessment date then Seller shall pay
to Purchaser Seller’s pro rata portion of Property Taxes within 30 days after
receipt of Purchaser’s invoice therefor. Each party shall promptly provide the
other party with copies of all reports and returns received for Property Taxes
attributable to non-operated Assets with respect to the tax periods ending prior
to or in which the Effective Time occurs. Purchaser shall promptly pay to the
operator of the non-operated Assets the amount of tax owing for the tax periods
for which such reports or returns have been received and shall invoice Seller
for Seller’s pro rata share, if any, of such tax. Seller shall pay such invoice
within 30 days of receipt thereof from Purchaser.

(d) Subject to the provisions of Section 8.3(e), Seller shall indemnify
Purchaser for all liabilities that are assessed against Purchaser for foreign,
federal, state, local or Indian Tribal taxes (other than margin or income taxes)
in respect of the ownership or operation of the Assets prior to the Effective
Time, together with penalties and interest thereon (provided such penalties and
interest do not result from the negligence, late filing, fraud or acts of
misfeasance or malfeasance of Purchaser), to the extent such liabilities exceed
the amounts of such taxes paid by Seller; provided that Seller shall be entitled
to all refunds or rebates of taxes paid in respect of the ownership or operation
of the Assets prior to the Effective Time that may be received by Seller or
Purchaser. Subject to the provisions of Section 8.3(e), Purchaser shall
indemnify Seller for all liabilities which are assessed against Seller for
foreign, federal, state, local or Indian Tribal taxes (other than margin or
income taxes), together with penalties and interest thereon (provided such
penalties and interest do not result from the negligence, late filing, fraud or
acts of misfeasance or malfeasance of Seller), to the extent such liabilities
relate to the ownership or operation of the Assets from and after the Effective
Time; provided, however, that such indemnity shall not apply to such taxes to
the extent (but only to the extent) such taxes are included in the determination
of the Final Purchase Price, and provided further, however, that Purchaser shall
be entitled to all refunds or rebates of taxes attributable to the Assets on or
after the Effective Time that may be received by Seller or Purchaser, except to
the extent (but only to the extent) such refunds or rebates are included in the
determination of the Final Purchase Price.

 

27



--------------------------------------------------------------------------------

(e) In order for Seller or Purchaser (“Claimant”) to make a claim against the
other (“Indemnitor”) under this Section 8, Claimant shall give prompt notice to
Indemnitor of any liability for which Claimant would claim indemnification under
this Section 8.3, which notice shall include the circumstances surrounding such
liability. Indemnitor shall then have the right but not the obligation, to
contest such liability at its sole cost and expense by giving written notice to
Claimant of such election within 30 days after Indemnitor receives Claimant’s
notice. Should Indemnitor fail to notify Claimant within such 30-day period,
Indemnitor shall be deemed to have elected not to contest such liability. Should
Indemnitor elect (or be deemed to have elected) not to contest such liability,
Indemnitor shall pay the full amount due under Section 8.3(d) in respect of such
liability to Claimant in cash within 30 days after Indemnitor elects (or is
deemed to have elected) not to contest such liability. Except as specifically
provided in this Section 8.3 with respect to certain tax issues which must be
combined or joined with other tax issues, if Indemnitor elects to contest any
such liability, Claimant shall give Indemnitor full authority to defend, adjust,
compromise or settle such liability and any action, suit, or proceeding in which
Indemnitor contests such liability, in the name of Claimant or otherwise as
Indemnitor shall elect. In any administrative or legal proceeding, Indemnitor
shall employ counsel selected by it and reasonably acceptable to Claimant. With
respect to tax issues incident to any such liability that must be combined or
joined with one or more other tax issues which Claimant desires to contest,
Claimant and Indemnitor shall cooperate fully, and control of any administrative
legal proceeding shall rest with the party having the greater ultimate liability
(including liability under Section 8.3(d) for the taxes in dispute). The party
in control may not adjust, compromise or settle taxes which are contested by or
on behalf of the other party without the consent of the other party. With
respect to any liability contested by Indemnitor under the terms of this
Section 8.3(d), Indemnitor shall pay the full amount due under Section 8.3(d) in
respect of such liability to Claimant in cash within 30 days after the liability
is finally determined either by settlement or pursuant to the final unappealable
judgment of a court of competent jurisdiction.

(f) Purchaser shall pay and be liable for all sales taxes occasioned by the sale
of the Assets and all documentary, transfer, filing, licensing, and recording
fees required in connection with the processing, filing, licensing or recording
of any assignments, titles, or bills of sale.

Section 8.4 Receipts and Credits.

Following Closing subject to the terms hereof and except to the extent same have
already been taken into account as an adjustment to the Preliminary Purchase
Price, all monies, proceeds, receipts, credits and income attributable to the
ownership and operation of the Assets (a) for all periods of time from and
subsequent to the Effective Time, shall be the sole property and entitlement of
Purchaser, and to the extent received by Seller, Seller shall within 10 business
days after such receipt, fully disclose, account for and transmit same to
Purchaser and (b) for all periods of time prior to the Effective Time, shall be
the sole property and entitlement of Seller and, to the extent received by
Purchaser, Purchaser shall fully disclose, account for and transmit same to
Seller within 10 business days. Subject to the terms hereof and except to the
extent same have already been taken into account as an adjustment to the
Preliminary Purchase Price, all costs, expenses, disbursements, obligations and
liabilities attributable to the Assets (i) for periods of time prior to the
Effective Time, regardless of when due or payable, shall be the sole

 

28



--------------------------------------------------------------------------------

obligation of Seller and Seller shall promptly pay, or if paid by Purchaser,
promptly reimburse Purchaser for and hold Purchaser harmless from and against
same and (ii) for periods of time from and subsequent to the Effective Time,
regardless of when due or payable, shall be the sole obligation of Purchaser and
Purchaser shall promptly pay, or if paid by Seller, promptly reimburse Seller
for and hold Seller harmless from and against same.

Section 8.5 Suspense Accounts.

At the Closing, Seller agrees to transfer to Purchaser and provide information
in its possession regarding all of Seller’s payable accounts holding monies in
suspense attributable to the Assets. Purchaser agrees to take and apply such
monies in a manner consistent with prudent oil and gas business practices and to
indemnify Seller against any claim relating to the failure to pay such funds
after the Closing.

Section 8.6 Like-Kind Exchange.

Seller and Purchaser hereby agree that this transaction may be completed as a
like-kind exchange and that each party will assist in completing the sale as a
like-kind exchange. As a like-kind exchange, Seller and Purchaser agree that
Purchaser, in lieu of the purchase of the Assets from Seller for the
consideration provided herein, shall have the right at any time prior to Closing
to assign all or a portion of its rights under this Agreement to a Qualified
Intermediary (as that term is defined in Section 1.1031(k)-1(g)(4)(v) of the
Treasury Regulations) or an Exchange Accommodation Titleholder (as that term is
defined in Rev. Proc. 2000-37, 2000-2 C.B. 308) in order to accomplish the
transaction in a manner that will comply, either in whole or in part, with the
requirements of a like-kind exchange pursuant to Section 1031 of the Code.
Likewise, Seller shall have the right at any time prior to Closing to assign all
or a portion of its rights under this Agreement to a Qualified Intermediary for
the same purpose. In the event either party assigns its rights under this
Agreement pursuant to this Section 8.6, such party agrees to notify the other
party in writing of such assignment at or before Closing. If Seller assigns its
rights under this Agreement for this purpose, Purchaser agrees to (i) consent to
Seller’s assignment of its rights in this Agreement in the form reasonably
requested by the Qualified Intermediary, and (ii) pay the portion of the
Estimated Final Purchase Price attributable to the Assets into a qualified
escrow or qualified trust account at Closing as directed in writing. If
Purchaser assigns its rights under this Agreement for this purpose, Seller
agrees to (i) consent to Purchaser’s assignment of its rights in this Agreement
in the form reasonably requested by Purchaser’s Qualified Intermediary or
Exchange Accommodation Titleholder, (ii) refund to Purchaser the Performance
Deposit previously deposited by Purchaser pursuant to this Agreement upon the
Qualified Intermediary’s or Exchange Accommodation Titleholder’s payment to
Seller of a replacement Performance Deposit in the same amount, (iii) accept the
Estimated Final Purchase Price (as may be adjusted under the terms of this
Agreement) for the Assets from the account designated by Purchaser’s Qualified
Intermediary or Exchange Accommodation Titleholder at Closing, and (iv) at
Closing, convey and assign directly to Purchaser or Purchaser’s Exchange
Accommodation Titleholder (as directed in writing) the Assets which are the
subject of this Agreement upon satisfaction of the other conditions to Closing
and other terms and conditions hereof. Seller and Purchaser acknowledge and
agree that any assignment of this Agreement shall not increase the costs,
expenses or liabilities of a party as a result of the other party’s assignment
of this Agreement to a Qualified Intermediary or

 

29



--------------------------------------------------------------------------------

Exchange Accommodation Titleholder, shall not release either party from any of
their respective liabilities and obligations to each other under this Agreement,
and that neither party represents to the other that any particular tax treatment
will be given to either party as a result thereof.

ARTICLE IX

CONDITIONS TO CLOSING

Section 9.1 Seller’s Conditions.

The obligations of Seller at the Closing are subject, at the option of Seller,
to the satisfaction at or prior to the Closing of the following conditions.

(a) All representations and warranties of Purchaser contained in this Agreement
shall be true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing, and Purchaser
shall have performed and satisfied all agreements in all material respects
required by this Agreement to be performed and satisfied by Purchaser at or
prior to the Closing.

(b) Purchaser shall have materially performed or complied with all obligations,
agreements and covenants contained in this Agreement as to which performance or
compliance by Purchaser is required prior to or at the Closing Date.

(c) Seller shall have received a certificate dated as of the Closing, executed
by the President or any Vice President of Purchaser, to the effect that the
statements in Section 9.1(a) and 9.1(b) are true in all material respects at and
as of the Closing.

(d) No order shall have been entered by any court or governmental agency having
jurisdiction over the parties or the subject matter of this contract that
restrains or prohibits the purchase and sale contemplated by this Agreement and
which remains in effect at the time of Closing, except

(i) any order affecting a matter with respect to which Seller has been
adequately indemnified by Purchaser or

(ii) any order affecting only a portion of the Assets, which portion of the
Assets could be treated as a Casualty Loss in accordance with Section 3.5.

(e) Seller shall have been provided with such documentation or other assurance
as Seller deems necessary that Purchaser has obtained, or executed the required
applications to obtain, all bonds, permits, or approvals as may be required for
owning or operating the Assets; or as may be necessary to comply with
Purchaser’s assumption of obligations as described in Section 6.1, hereof.

 

30



--------------------------------------------------------------------------------

(f) Purchaser shall have delivered (or be ready, willing and able to deliver at
Closing) to Seller, all the documents and other items required to be delivered
by Purchaser under Section 11.2 as a Closing Obligation of Purchaser.

Section 9.2 Purchaser’s Conditions.

The obligations of Purchaser at the Closing are subject, at the option of
Purchaser, to the satisfaction at or prior to the Closing of the following
conditions:

(a) All representations and warranties of Seller contained in this Agreement
shall be true in all material respects at and as of the Closing as if such
representations were made at and as of the Closing, and Seller shall have
performed and satisfied all agreements in all material respects required by this
Agreement to be performed and satisfied by Seller at or prior to the Closing.

(b) Seller shall have materially performed or complied with all obligations,
agreements and covenants contained in this Agreement as to which performance or
compliance by Seller is required prior to or at the Closing Date.

(c) Purchaser shall have received a certificate dated as of the Closing,
executed by the President or any Vice President of Seller, to the effect that

(i) the statements in Section 9.2(a) are true in all material respects at and as
of the Closing, and

(ii) the covenants and agreements contained in Article VII have been performed
in all material respects.

(d) No order shall have been entered by any court or governmental agency having
jurisdiction over the parties or the subject matter of this contract that
restrains or prohibits the purchase and sale contemplated by this Agreement and
which remains in effect at the time of closing, except

(i) any order affecting a matter with respect to which Purchaser has been
adequately indemnified by Seller or

(ii) any order affecting only a portion of the Assets, which portion of the
Assets could be treated as Casualty Loss in accordance with Section 3.5.

(e) Seller shall have delivered (or be ready, willing and able to deliver at
Closing) to Purchaser, the documents and other items required to be delivered by
Seller under Section 11.2 as a Closing Obligation of Seller.

 

31



--------------------------------------------------------------------------------

ARTICLE X

RIGHT OF TERMINATION AND ABANDONMENT

Section 10.1 Termination.

This Agreement and the transactions contemplated hereby may be terminated in the
following instances:

(a) by Seller if the conditions set forth in Section 9.1 are not satisfied or
waived as of the Closing Date;

(b) by Purchaser if the conditions set forth in Section 9.2 are not satisfied or
waived as of the Closing Date;

(c) by Seller if, through no fault of Seller, the Closing does not occur on or
before January 31, 2015;

(d) by Purchaser if, through no fault of Purchaser, the Closing does not occur
on or before January 31, 2015;

(e) by either party as provided in Section 3.7; or

(f) at any time by the mutual written agreement of Purchaser and Seller and in
accordance with any other express provisions of this Agreement.

Provided, however, that no Party shall have the right to terminate this
Agreement pursuant to any of the above subsections (a-f) if such Party or its
affiliates are at any time in material breach of any provision of the Agreement.

Section 10.2 Liabilities Upon Termination.

If this Agreement is terminated pursuant to Section 10.1(a) or (c) above, or as
a result of the negligence, fault or willful failure of Purchaser to perform its
obligations hereunder, Seller as its sole remedy shall be entitled to retain the
Performance Deposit, plus any interest earned thereon, as liquidated damages for
lost opportunities and not as a penalty, and Purchaser and Seller agree that
such amount is a reasonable estimate of Seller’s loss in the event of such
failure by Purchaser due to the difficulty of measuring actual damages. Upon
termination of this Agreement by Seller pursuant to an express right to do so
set forth herein, Seller shall be free to enjoy immediately all rights of
ownership of the Assets and to sell, transfer, encumber and otherwise dispose of
the Assets to any party without any restriction under this Agreement. If this
Agreement is terminated pursuant to Section 10.1(b), (d) or (e) above, or as a
result of the negligence, fault or willful failure of Seller to perform its
obligations hereunder, Seller shall return the Performance Deposit to Purchaser
plus any interest earned thereon within seven (7) days of receiving written
notice from Purchaser of termination of this Agreement. In no event shall either
party ever be entitled to consequential or punitive damages; provided however,
that the foregoing exclusion shall not be deemed in any way to limit the
retention of the Performance Deposit by Seller as liquidated damages under the
circumstances provided for hereinabove. The non-breaching party shall also be
entitled to recover court costs, expert witness fees and reasonable attorney
fees, if these shall be required in order to secure the remedies due the
non-breaching Party under the terms of this Agreement.

 

32



--------------------------------------------------------------------------------

ARTICLE XI

CLOSING MATTERS

Section 11.1 Time and Place of Closing.

(a) The purchase by Purchaser and the sale by Seller of the Assets, as
contemplated by this Agreement (the “Closing”), shall, unless otherwise agreed
to in writing by Purchaser and Seller, take place at the Denver offices of
Seller. The time of the Closing shall be at 10:00 a.m., local time, on or before
December 15, 2014.

(b) The date on which the Closing occurs is referred to herein as the “Closing
Date.”

Section 11.2 Closing Obligations.

At the Closing the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:

(a) Seller shall execute, acknowledge and deliver to Purchaser

(i) a General Assignment and Bill of Sale of the Assets in the form of Schedule
F-1 attached hereto,

(ii) assignments, bills of sale and conveyances (in sufficient counterparts to
facilitate recording) substantially in the form of Schedule F-2 (the
“Conveyance”) together with any transfer forms to be filed with governmental and
tribal agencies conveying the Leases and Wells effective as of the Effective
Time to Purchaser,

(iii) if requested by Purchaser, letters in lieu of transfer orders in a form
acceptable to both parties, and

(iv) deeds, assignments, bills of sale and any other specialized instruments of
transfer necessary to convey to or perfect in Purchaser the Assets other than
the Leases and Wells;

(v) an executed statement described in Treasury Regulation § 1.1445-2(b)(2)
certifying that Seller is not a “foreign person” or a “disregarded entity”;

(vi) a certificate from an authorized officer of Seller certifying on behalf of
Seller that the conditions set forth in Section 9.2(a) and Section 9.2(b) have
been fulfilled by Seller;

 

33



--------------------------------------------------------------------------------

(vii) a recordable release of any trust, mortgages, financing statements,
fixture filings and security agreements made by Seller or its Affiliates
affecting the Assets; and

(viii) funds held in suspense related to the Assets.

(b) Seller and Purchaser shall execute and deliver a preliminary settlement
statement (the “Preliminary Settlement Statement”) prepared by Seller that shall
set forth the Estimated Final Purchase Price together with the calculations of
all adjustments using for such adjustments the best information available;

(c) Purchaser shall deliver to Seller the Estimated Final Purchase Price by wire
transfer in immediately available funds;

(d) Seller shall deliver to Purchaser possession of the Assets (including
shipping the Records to Purchaser at Purchaser’s cost);

(e) Purchaser shall deliver to Seller the certificate referred to in
Section 9.1(c).

(f) Purchaser shall assume the obligation to disburse all royalty, overriding
royalty and other payments due under or with respect to the Leases to the extent
Seller was responsible for such payments prior to the Closing.

(g) Seller and Purchaser shall execute and deliver all other documents or
agreements called for herein.

ARTICLE XII

POST-CLOSING OBLIGATIONS

Section 12.1 Post-Closing Adjustments.

As soon as practicable after the Closing, but in no event later than one hundred
eighty (180) days thereafter, Seller shall prepare and deliver to Purchaser a
final settlement statement (the “Final Settlement Statement”) setting forth each
adjustment or payment that was not finally determined as of the Closing and
showing the calculation of such adjustments and the resulting Final Purchase
Price. Seller shall make its workpapers and other information available to
Purchaser to review in order to confirm the adjustments shown on Seller’s draft.
As soon as practicable after receipt of the Final Settlement Statement, but in
no event later than sixty (60) days thereafter, Purchaser shall deliver to
Seller a written report containing any changes that Purchaser proposes to make
to the Final Settlement Statement. Any failure by Purchaser to deliver to Seller
the written report detailing Purchaser’s proposed changes to the Final
Settlement Statement within sixty (60) days following Purchaser’s receipt of the
Final Settlement Statement shall be deemed an acceptance by Purchaser of the
Final Settlement Statement as submitted by Seller. The parties shall agree with
respect to the changes proposed by Purchaser, if any, no later than sixty
(60) days after Seller receives from Purchaser the written report described
above

 

34



--------------------------------------------------------------------------------

containing Purchaser’s proposed changes. If the Purchaser and the Seller cannot
then agree upon the Final Settlement Statement, the determination of the amount
of the Final Settlement Statement shall be submitted to a mutually agreed firm
of independent public accountants (the “Accounting Firm”). The determination by
the Accounting Firm shall be conclusive and binding on the parties hereto and
shall be enforceable against any party hereto in any court of competent
jurisdiction. Any costs and expenses incurred by the Accounting Firm pursuant to
this Section 12.1 shall be borne by the Seller and the Purchaser equally. The
date upon which such agreement is reached or upon which the Final Purchase Price
is established, shall be herein called the “Final Settlement Date.” In the event

(a) the Final Purchase Price is more than the Estimated Final Purchase Price,
Purchaser shall pay to Seller the amount of such difference, or

(b) the Final Purchase Price is less than the Estimated Final Purchase Price,
Seller shall pay to Purchaser the amount of such difference,

in either event by wire transfer in immediately available funds. Payment by
Purchaser or Seller, as the case may be, shall be within five (5) days of the
Final Settlement Date.

Section 12.2 Files and Records.

Within thirty (30) business days following the Closing Date, Seller shall
deliver to Purchaser at Purchaser’s expense the Records, to the extent not
previously delivered. For a period of seven (7) years after the Closing Date,
Purchaser shall maintain the Records, and Seller shall have access thereto
during normal business hours upon advance written notice to Purchaser to audit
the same in connection with federal, state or local regulatory or tax matters,
resolution of existing disputes or contract compliance matters affecting Seller.

Section 12.3 Further Assurances.

From time to time after Closing, Seller and Purchaser shall execute, acknowledge
and deliver to the other such further instruments, and take such other action as
may be reasonably requested in order more effectively to assure to said party
all of the respective properties, rights, titles, interests and estates intended
to be assigned and delivered in consummation of the transactions contemplated by
this Agreement.

ARTICLE XIII

ENVIRONMENTAL MATTERS

Section 13.1 Purchaser Acknowledgment Concerning Possible Contamination of the
Assets.

Purchaser is aware that the Assets have been used for exploration, development,
and production of oil and gas and that there may be petroleum, produced water,
wastes, or other materials located on or under the Assets or associated with the
Assets. Equipment and sites included in the Assets may contain asbestos,
hazardous substances, or naturally-occurring

 

35



--------------------------------------------------------------------------------

radioactive materials (“NORM”). NORM may affix or attach itself to the inside of
wells, materials, and equipment as scale, or in other forms; the wells,
materials, and equipment located on the Assets or included in the Assets may
contain NORM and other wastes or hazardous substances; and NORM-containing
material and other wastes or hazardous substances may have been buried, come in
contact with the soil, or otherwise been disposed of on the Assets. Special
procedures may be required for the remediation, removal, transportation, or
disposal of wastes, asbestos, hazardous substances, and NORM from the Assets.

Purchaser will assume liability for the assessment, remediation, removal,
transportation, and disposal of wastes, asbestos, and hazardous substances,
(including produced water, drilling fluids, NORM, and other wastes) from the
Assets, whether present before or after the Effective Time, and associated
activities and will conduct these activities in accordance with applicable
federal, state, and local laws, including statutes, regulations, orders,
ordinances, and common law, currently enacted or enacted in the future and
relating to protection of public health, welfare, and the environment, including
those laws relating to storage, handling, and use of chemicals and other
hazardous materials; those relating to the generation, processing, treatment,
storage, transport, disposal, cleanup, remediation, or other management of waste
materials or hazardous substances of any kind; and those relating to the
protection of environmentally sensitive or protected areas (“Environmental
Laws”).

Section 13.2 Adverse Environmental Conditions.

(a) Purchaser will have until 5:00 P.M. Denver time on the third day prior to
the Closing (not counting the day of Closing) to notify Seller of any material
adverse environmental condition of the Assets that Purchaser finds unacceptable
and provide evidence of the condition to Seller. An environmental condition is a
material adverse environmental condition (“Condition”) only if all the following
criteria are met:

(i) The environmental condition is required to be remediated at the Effective
Time under the Environmental Laws in effect at the Effective Time.

(ii) The total of the cost to remediate each environmental condition identified
by Purchaser to levels required by the Environmental Laws in effect at the
Effective Time is reasonably estimated to be more than ten thousand dollars
($10,000.00) (net to Seller’s interest). Environmental conditions may not be
aggregated by type or category among more than one well or facility for purposes
of meeting this de minimis threshold of $10,000.00.

(iii) The environmental condition was not disclosed on Schedule G.

(b) If it determines that a Condition may exist with respect to an Asset, Seller
will have until 5:00 P.M. on the third day prior to the Closing Date (not
including the day of Closing) to elect any of the following:

(i) adjust the Allocated Value for an Asset by a mutually acceptable amount
reflecting Seller’s proportionate share, based on its working interest, of

 

36



--------------------------------------------------------------------------------

the cost reasonably estimated to remediate a Condition affecting the Asset to
the level required by the Environmental Laws in effect at the Effective Time,
not to exceed the Allocated Value of the property, and adjust the Preliminary
Purchase Price in accordance with Section 2.4 (b)(viii);

(ii) if Purchaser and Seller mutually agree, Seller shall indemnify the
Purchaser for all liability resulting from the Condition not to exceed the
Allocated Value of the Asset listed on Schedule B of this Agreement; or

(iii) assume responsibility for the remediation of the Asset pursuant to an
agreement in a form mutually agreeable to the Parties.

(c) If Seller and Purchaser cannot agree to the amount of the costs to remediate
a Condition, all information related to the Condition shall be submitted to Kane
Environmental Engineering, an environmental consulting company, which shall
determine the remediation amount.

Section 13.3 Disposal of Materials, Substances, and Wastes; Compliance with Law.

Purchaser will store, handle, transport, and dispose of or discharge all
materials, substances, and wastes from the Assets (including produced water,
drilling fluids, NORM, and other wastes), whether present before or after the
Effective Time, in accordance with applicable local, state, and federal laws and
regulations. Purchaser will keep records of the types, amounts, and location of
materials, substances, and wastes that are stored, transported, handled,
discharged, released, or disposed of onsite and offsite. When any lease
terminates, an interest in which has been assigned under this Agreement,
Purchaser will undertake additional testing, assessment, closure, reporting, or
remedial action with respect to the Assets affected by the termination as is
necessary to satisfy all local, state, or federal requirements in effect at that
time and necessary to restore the Assets.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Conduct of Business.

Seller covenants and agrees that from and after the Execution Date up to Closing
Seller shall maintain the Assets in the usual, regular and ordinary manner
consistent with its past practices.

Section 14.2 Notices.

All communications required or permitted under this Agreement shall be in
writing and any communication or delivery hereunder shall be deemed to have been
duly made if actually delivered or if mailed by registered or certified mail,
postage prepaid, or if sent by overnight courier service, charges prepaid, or if
sent by telecopy or facsimile machine, or other electronic communication device
shall be deemed received on the date on which such notice is received by the
addressee as evidenced by the confirmation of receipt of the applicable delivery
mode,

 

37



--------------------------------------------------------------------------------

addressed to the party being notified as set forth below. Any party may, by
written notice so delivered to the other, change the address to which delivery
shall thereafter be made. Notices to Seller and Purchaser shall be made at the
addresses set forth below:

 

  (a) If to Seller, to:

Forest Oil Corporation

707 17th Street, Suite 3600

Denver, CO 80202

FAX: (303) 812-1445

ATTN: General Counsel

 

  (b) If to Purchaser, to:

Camterra Resources Partners, Ltd.

300 Crescent Court, Suite 880

Dallas, Texas 75201

FAX: (214) 310-0512

ATTN: Zachary Carlile, CEO

Camterra Resources, Inc., Managing General Partner

All notices shall be deemed given at the time of receipt by the party to which
such notice is addressed.

Section 14.3 Binding Effect.

This Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, successors and permitted assigns.

Section 14.4 Counterparts.

This Agreement may be executed in any number of counterparts, which taken
together shall constitute one and the same instrument and each of which shall be
considered an original for all purposes. The exchange of copies of this
Agreement and of signature pages by facsimile or by electronic image scan
transmission in .pdf shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes.

Section 14.5 Expenses.

All expenses incurred by Seller in connection with or related to the
authorization, preparation or execution of this Agreement, the conveyances and
the Schedules hereto, and all other matters related to the Closing, including
without limitation, all fees and expenses of counsel, engineers, accountants and
financial advisors employed by Seller shall be borne solely and entirely by
Seller; and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.

 

38



--------------------------------------------------------------------------------

Section 14.6 Section Headings.

The Section headings contained in this Agreement are for convenient reference
only and shall not in any way affect the meaning or interpretation of this
Agreement.

Section 14.7 Entire Agreement.

This Agreement, the documents to be executed hereunder, and the Schedules
attached hereto constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written of the
parties pertaining to the subject matter hereof, and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein or in documents
delivered pursuant hereto. No supplement, amendment, alteration, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the parties hereto. All of the Schedules referred to in this
Agreement are hereby incorporated in this Agreement by reference and constitute
a part of this Agreement.

Section 14.8 Conditions.

The inclusion in this Agreement of conditions to Seller’s and Purchaser’s
obligations at Closing shall not, in and of itself, constitute a covenant of
either Seller or Purchaser to satisfy the conditions to the other party’s
obligations at Closing.

Section 14.9 Governing Law.

THE VALIDITY OF THE VARIOUS CONVEYANCES AFFECTING THE TITLE TO REAL PROPERTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
JURISDICTION IN WHICH SUCH PROPERTY IS SITUATED. THIS AGREEMENT, THE OTHER
DOCUMENTS DELIVERED PURSUANT HERETO AND THE LEGAL RELATIONS AMONG THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF TEXAS AND THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
TEXAS SHALL BE THE SOLE VENUE FOR THE RESOLUTION OF ANY DISPUTES ARISING
HEREUNDER.

Section 14.10 Assignment.

Neither Party may assign all or any portion of its respective rights or delegate
any portion of its respective duties hereunder without the prior written consent
of the other Party.

Section 14.11 Public Announcements.

Prior to making any public announcement or statement with respect to the
transactions contemplated by this Agreement, the party desiring to make such
public announcement or statement shall consult with the other party hereto and
attempt to obtain approval of the other party or parties hereto to the text of a
public announcement or statement to be made solely by Seller or Purchaser, as
the case may be; provided, however, if Seller or Purchaser is required by law to
make such public announcement or statement, then the same may be made without
the approval of the other party; provided further, however, neither party may
identify the other party by name in any such announcement or statement or filing
with the Securities and Exchange Commission without the other party’s prior
written consent.

 

39



--------------------------------------------------------------------------------

Section 14.12 Notices After Closing.

Each of the parties hereto shall notify the others of its receipt, after the
Closing Date, of any instrument, notification or other documents affecting the
Assets while owned by such other party or parties.

Section 14.13 Waiver of Compliance with Bulk Transfer Laws.

Purchaser waives compliance with any applicable bulk transfer laws relating to
the transactions contemplated by this Agreement.

Section 14.14 Waiver.

The parties agree that to the extent required by applicable law, rule or order
to be operative the disclaimers of certain warranties contained in this Section
and in the conveyancing documents to be delivered pursuant to this Agreement are
“conspicuous” disclaimers for the purposes of any such applicable law, rule or
order. SELLER EXPRESSLY DISCLAIMS AND NEGATES ANY WARRANTY AS TO THE CONDITION
OF ANY PERSONAL PROPERTY, EQUIPMENT, FIXTURES AND ITEMS OF MOVABLE PROPERTY
COMPRISING ANY PART OF THE ASSETS, INCLUDING:

(a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY;

(b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE;

(c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS,

(d) ANY RIGHTS OF PURCHASER UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION, AND

(e) ANY CLAIM BY PURCHASER FOR DAMAGE BECAUSE OF DEFECTS, WHETHER KNOWN OR
UNKNOWN, IT BEING EXPRESSLY UNDERSTOOD BY PURCHASER THAT SAID PERSONAL PROPERTY,
FIXTURES, EQUIPMENT, AND ITEMS ARE BEING CONVEYED TO PURCHASER “AS IS”, “WHERE
IS”, WITH ALL FAULTS, AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR AND
THAT PURCHASER WILL MAKE, PRIOR TO CLOSING, SUCH INSPECTIONS THEREOF AS
PURCHASER DEEMS APPROPRIATE.

Except as otherwise expressly set forth herein, Seller also expressly disclaims
and negates any implied or express warranty as to the accuracy of any of the
information furnished with respect to the existence or extent of reserves or the
value of the Assets based thereon or the condition or state of repair of any of
the Assets (it being understood that all estimates of quantities of oil and gas
reserves on which Purchaser has relied or is relying have been derived by
individual evaluation of Purchaser). Purchaser EXPRESSLY WAIVES THE PROVISIONS
OF

 

40



--------------------------------------------------------------------------------

CHAPTER XVII, SUBCHAPTER E, SECTION 17.41 THROUGH 17.63, INCLUSIVE (OTHER THAN
SECTION 17.555, WHICH IS NOT WAIVED), VERNON’S TEXAS CODE ANNOTATED, BUSINESS
AND COMMERCE CODE (the “Deceptive Trade Practices Act”).

Section 14.15 Amendment.

This Agreement may be amended only by an instrument in writing executed by all
of the Parties and expressly identified as an amendment or modification hereof.

Section 14.16 No Punitive and/or Consequential Damages.

Neither party shall be liable for any punitive, remote, indirect and/or
consequential damages that are attributable to any term or provision or other
matter under this Agreement.

Section 14.17 Severability.

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any adverse manner to any Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

Section 14.18 Certain Agreements with Respect to Debt Providers.

(a) The Seller and Purchaser agree on behalf of their affiliates, stockholders,
representatives (collectively “Related Parties”) that the Debt Providers (being
JPMorgan Chase Bank, N.A., and its affiliates and assigns) and their affiliates,
stockholders and representatives and each of their successors and assigns
(i) shall be subject to no liability or claims by the Seller and/or Purchaser
and Related Parties arising out of or relating to this Agreement, the financing,
or transactions contemplated hereby or performance of services by Debt Providers
or their affiliates or representatives with respect to the foregoing and
(ii) are express third party beneficiaries for purposes of this provision (which
may not be modified as to any financing source without the Debt Providers’ prior
written consent).

(b) Nothing in this Agreement shall entitle any person other than the Seller
and/or Purchaser to any claim, cause of action, remedy or right of any kind,
except the rights expressly provided in Section 10.1, Right of Termination and
Abandonment and except that the Debt Providers and their respective current,
former or future directors, officers, general or limited partners, stockholders,
members, managers, controlling persons, affiliates, employees or representatives
shall be third party beneficiaries of Section 10.1, Rights of Termination and
Abandonment; Section 14.9, Governing Law; and this Section 14.18, Certain
Agreements with Respect to Debt Providers.

 

41



--------------------------------------------------------------------------------

(c) The parties further agree that any claims, suits or demands brought against
any or all Debt Providers shall be subject to the jurisdiction and governed by
the internal laws of the state of New York and for purposes solely of these
matters, the state and federal courts of New York shall be the sole venue.
Additionally, as to the particular matters in this provision, the parties waive
all rights to a jury trial.

Signature Page Follows

 

42



--------------------------------------------------------------------------------

SELLER:   FOREST OIL CORPORATION      By:  

/s/ Victor A. Wind

     Name:   Victor A. Wind      Title:   Executive Vice President and Chief
Financial Officer   

 

43



--------------------------------------------------------------------------------

PURCHASER:    CAMTERRA RESOURCES PARTNERS, LTD.,      a Texas Limited
Partnership      By:   Camterra Resources, Inc.,        a Texas Corporation     
Its:   Managing General Partner      By:  

/s/ Zachary Q. Carlile

     Name:   Zachary Q. Carlile      Title:   Chief Executive Office  

 

44